 8:17-cv-00011-JMG-SMB Doc # 174 Filed: 04/27/20 Page 1 of 2 - Page ID # 2368



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MIDDENDORF SPORTS, a Maryland
Sole Proprietorship,
                                                         8:17-CV-11
                   Plaintiff,

vs.
                                                            ORDER
TOP RANK, INC., a Nevada
corporation, and TERENCE
CRAWFORD, an individual,

                   Defendants.

      This case has returned to the district court upon receipt of the Eighth
Circuit's mandate (filing 173). As relevant, the Court of Appeals reversed the
Court's judgment as to gate receipts, but affirmed the Court's judgment in all
other respects. See filing 171.
      Taken together, the Court's Findings of Fact and Conclusions of Law of
March 31, 2019 (filing 158), and the Eighth Circuit's decision on appeal (filing
171), suggest that judgment should be entered for Middendorf Sports, and
against Top Rank, Inc., in the amount of $514,000.00, plus prejudgment
interest calculated pursuant to Nev. Rev. Stat. § 99.040.


      IT IS ORDERED:


      1.    On or before May 4, 2020, the parties shall show cause why
            an amended judgment should not be entered for Middendorf
            Sports, and against Top Rank, Inc., in the amount of
            $514,000.00, plus prejudgment interest calculated pursuant
            to Nev. Rev. Stat. § 99.040.
8:17-cv-00011-JMG-SMB Doc # 174 Filed: 04/27/20 Page 2 of 2 - Page ID # 2369



    2.    The Clerk of the Court shall set a show cause deadline for
          May 4, 2020.


    Dated this 27th day of April, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge




                                    -2-
